IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED
MARK A. GRIMM,

              Petitioner,

v.                                                        Case No. 5D18-2034

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 12, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Mark A. Grimm, Sneads, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the January 30, 2017

judgments    and    sentences      rendered   in   Case   Nos.   2014-CF-306377-CFDB,

2015-302729-CFDB, and 2015-303263-CFDB, in the Circuit Court in and for Volusia

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.

BERGER, EISNAUGLE, and GROSSHANS, JJ., concur.